    Marc Kieselstein, P.C.                                        James H.M. Sprayregen, P.C.
    Jonathan S. Henes, P.C.                                       Ross M. Kwasteniet, P.C. (admitted pro hac vice)
    Cristine Pirro Schwarzman                                     Adam C. Paul, P.C. (admitted pro hac vice)
    KIRKLAND & ELLIS LLP                                          W. Benjamin Winger (admitted pro hac vice)
    KIRKLAND & ELLIS INTERNATIONAL LLP                            KIRKLAND & ELLIS LLP
    601 Lexington Avenue                                          KIRKLAND & ELLIS INTERNATIONAL LLP
    New York, New York 10022                                      300 North LaSalle Street
    Telephone:       (212) 446-4800                               Chicago, Illinois 60654
    Facsimile:       (212) 446-4900                               Telephone:      (312) 862-2000
                                                                  Facsimile:      (312) 862-2200

    Proposed Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                    )
    In re:                          ) Chapter 11
                                    )
    AEGEAN MARINE PETROLEUM NETWORK ) Case No. 18-13374 (MEW)
    INC., et al., 1                 )
                                    )
                    Debtors.        ) (Joint Administration Requested)
                                    )

 NOTICE OF DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) ESTABLISHING
BIDDING PROCEDURES AND SECTION 365 PROCEDURES, (II) APPROVING THE
SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS, (III) AUTHORIZING
THE ENTRY INTO AND PERFORMANCE UNDER THE STALKING HORSE ASSET
      PURCHASE AGREEMENT, AND (IV) GRANTING RELATED RELIEF


          PLEASE TAKE NOTICE that on November 9, 2018, Aegean Marine Petroleum

Network Inc. and its affiliated debtors in the above captioned chapter 11 cases, as debtors and

debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion for Entry of an Order

(I) Establishing Bidding Procedures and Section 365 Procedures, (II) Approving the Sale of



1     Due to the large number of Debtors in these chapter 11 cases, for which the Debtors have been granted joint
      administration, a complete list of the Debtors and the last four digits of their tax identification, registration, or
      like numbers is not provided herein. A complete list of such information may be obtained on the website of the
      Debtors’ proposed claims and noticing agent at http://dm.epiq11.com/aegean. The location of Debtor Aegean
      Bunkering (USA) LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is
      52 Vanderbilt Avenue, Suite 1405, New York, New York 10017.
Substantially All of the Debtors’ Assets, (III) Authorizing the Entry into and Performance under

the Stalking Horse Asset Purchase Agreement, and (IV) Granting Related Relief (the “Motion”).

A hearing on the Motion will be held before the Honorable Michael E. Wiles of the United States

Bankruptcy Court for the Southern District of New York (the “Court”), in Room 617, One Bowling

Green, New York, New York 10004-1408, on December 4, 2018, at 11:00 a.m. (prevailing

Eastern Time).

       PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion

(each, an “Objection”) shall be in writing, shall conform to the Federal Rules of Bankruptcy

Procedure, the Local Bankruptcy Rules for the Southern District of New York, and the Final Order

Establishing Certain Notice, Case Management, and Administrative Procedures [Docket No. __]

(the “Case Management Order”), and shall be filed with the Court (a) by registered users of the

Bankruptcy Court’s case filing system, electronically in accordance with General Order M‒399

(which can be found at http://www.nysb.uscourts.gov), and (b) by all other parties in interest, on

a CD-ROM, in text-searchable portable document format (PDF) (with a hard copy delivered

directly to Chambers as set forth in the Case Management Order), in accordance with the

customary practices of the Bankruptcy Court and General Order M‒399, to the extent applicable,

and served so as to be actually received no later than November 27, 2018, at 4:00 p.m. (prevailing

Eastern Time) (the “Objection Deadline”)—on the Master Service List (as defined in the Case

Management Order), including:

               (a)    Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022
                      (Attn: Jonathan S. Henes, P.C., Esq. and Cristine Pirro Schwarzman, Esq.)
                      and Kirkland & Ellis LLP, 300 North LaSalle Street, Chicago, Illinois
                      60654 (Attn: Marc Kieselstein, P.C., Esq., Ross M. Kwasteniet, P.C., Esq.,
                      Adam C. Paul, P.C., Esq., and W. Benjamin Winger, Esq.), proposed
                      counsel to the Debtors;

               (b)    The United States Trustee for Region 2, 201 Varick Street, Suite 1006, New
                      York, New York 10014 (Attn: Brian S. Masumoto, Esq. and Andrew
                                                2
                       Velez-Rivera, Esq.);

                 (c)   Counsel to the official committee of unsecured creditors, if one is appointed
                       in these chapter 11 cases; and

                 (d)   Norton Rose Fulbright US LLP, 1301 McKinney, Suite 5100, Houston,
                       Texas 77010-3095 (Attn: Louis Strubeck, Esq. and Josh Agrons, Esq.) and
                       Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty Street, New York,
                       New York 10005-1413 (Attn: Abhilash Raval, Esq. and Lauren C. Doyle,
                       Esq.), co-counsel to Mercuria Energy Group Limited and certain of its
                       affiliates.

        PLEASE TAKE FURTHER NOTICE that if no Objections or other responses are timely

filed and served with respect to the Motion, the Debtors shall, on or after the Objection Deadline,

submit to the Court an order substantially in the form annexed as Exhibit A to the Motion, which

order the Court may enter without further notice or opportunity to be heard.

        PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

thereafter from time to time without further notice other than an announcement of the adjourned

date or dates in open court at the Hearing.

        PLEASE TAKE FURTHER NOTICE that copies of the Motion and Case Management

Order may be obtained free of charge by visiting the website of Epiq Corporate Restructuring LLC

at http://dm.epiq11.com/aegean. You may also obtain copies of any pleadings by visiting the

Court’s website at http://www.nysb.uscourts.gov in accordance with the procedures and fees set

forth therein.




                                                 3
New York, New York         /s/ Jonathan S. Henes, P.C.
Dated: November 14, 2018   Marc Kieselstein, P.C.
                           Jonathan S. Henes, P.C.
                           Cristine Pirro Schwarzman
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           601 Lexington Avenue
                           New York, New York 10022
                           Telephone:      (212) 446-4800
                           Facsimile:      (212) 446-4900
                           - and -
                           James H.M. Sprayregen, P.C.
                           Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                           Adam C. Paul, P.C. (admitted pro hac vice)
                           W. Benjamin Winger (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           300 North LaSalle Street
                           Chicago, Illinois 60654
                           Telephone:      (312) 862-2000
                           Facsimile:      (312) 862-2200

                           Proposed Counsel to the Debtors and Debtors in
                           Possession




                             4
